Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Withers on 5/6/21.
The application has been amended as follows: 
In claim 1 (as submitted on 10/1/18):
Line 7, the term “and” has been deleted;
Line 11, the phrase --; and wherein said release mechanism comprises a foot pedal, and one or more connecting members that connect said foot pedal to (i) said top wall, (ii) said one or more side walls, or (iii) both of (i) said top wall and (ii) said one or more side walls; wherein said one or more connecting members comprising (i) one or more moving members attached to said foot pedal so as to move when said foot 
In claim 10 (as submitted on 10/1/18):
Line 1, the phrase “of claim 9” has been amended to –of claim 1--.
For conclusion, claims 1-8 and 10-20 are allowed.
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 1) the prior art of record fails to disclose or render obvious a motivation to provide a release enclosure having the combination, such as a release mechanism comprises a foot pedal, and one or more connecting members that connect said foot pedal to (i) said top wall, (ii) said one or more side walls, or (iii) both of (i) said top wall and (ii) said one or more side walls,  said one or more connecting members comprising (i) one or more moving members attached to said foot pedal so as to move when said foot pedal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644